Conway, J.
This is an appeal from an order of affirmance of the County Court of Steuben County affirming a judgment of conviction of the Corning City Court.
The Corning City Court was established by chapter 142 of the Laws of 1905. By section 90 of the act the court was given jurisdiction in criminal proceedings with power to hold Courts of Special Sessions. It was also given the additional power and jurisdiction ‘1 in the first instance to hear, try and determine all charges for misdemeanors * * As to this latter additional jurisdiction conferred by the Legislature, there were no special provisions concerning complaints, informations or summary hearings of misdemeanor charges.
There is nothing in the record to indicate that the City Court Judge sat as a Court of Special Sessions although appellant’s brief is based upon the theory that he did. The return of the Judge recited: “ No information was filed but attached hereto is a sworn statement of the defendant which was filed with the Court at that time.” It also recited “ That on July 13 [14], 1950, at a regular term of Corning City Court, Arthur P. Jacoby was brought before your deponent, as such Judge, by Officer Howard Cole, and was charged with violation of Section 43 of the Penal Law.” It would appear, therefore, that the City Court Judge acted under the jurisdiction granted him by the Legislature to try the defendant “ in the first instance ” for a misdemeanor.
In any event the defendant, nineteen years of age, appeared voluntarily before the City Court Judge on July 14, 1950, with an affidavit which he had composed, typed and sworn to before a notary public. It reads as follows:
“ July 14, 1950.
State of New York,
County of Steuben, ss:
City of Corning,
I, Arthur Phillippe Jacoby, being duly sworn, deposes and says. I have been told that I did not make this statement unless I wish to do so and that I know that whatever I say may be used against me in a criminal action.
*36I further state that I make the following statement of my own free will and without any threats being used against me and without any promises being made to me.
I am 19 years of age and single and reside in Parkville, Mo. I am working at Corning Glass Works.
On June 28, 1950, at about 2:30 P.M. I was driving through the streets of Corning. I saw two girls on the campus of Northside High School playing tennis and, while in the car, let down my pants. After a short time I drove on. I then went home. At about 11:25 P.M. on July 9,1950,1 was again driving around in my car when I saw two girls on Dodge Avenue and I, for the purpose of having a little excitement, nothing else, decided to scare them. I approached them, pretending that it was a hold-up but they ran away. I then left.
I can never remember having done anything such as this before. I think that it was caused more by a desire for excitement or urge to see if I could get away with something I had never done before than anything else.
I have typed the foregoing statement in the presence of Officer Howard Cole and I swear that it is all true to the best of my knowledge. I know what it means to swear to a statement and I know that swearing to a false statement makes me guilty of an additional crime.
signed,
A. PHILLIPPE JACOBY

I

Subscribed and sworn to before me this 14 day of July, 1950.
Charles E. Hattse
Notary Public, No. 51-(illegible)
State of New York, Steuben County My Commission Expires March 31, 1952. ’ ’
Thereupon, as the return discloses, more than an hour was spent by the court, representatives of the police department, city attorney, the defendant, his father and his clergyman in discussing the proper charge to be made against the defendant. After this lengthy discussion, participated in by defendant, the conclusion was reached that he should be charged with a violation of section 43 of the Penal Law, as the return continues, “ rather than some other section of the Penal Law such as *37exposure of private parts of a person. This was done to protect the defendant as far as possible because of his youth.”
Whatever may have been the reason for the selection of section 43 of the Penal Law, it would appear to have been a wise selection, for it is a catch-all section which, insofar as here applicable, reads as follows:
“ § 43. Penalty for acts for which no punishment is expressly prescribed.
“ A person who wilfully and wrongfully commits any act which seriously injures the person or property of another, or which seriously disturbs or endangers the public peace or health, or which openly outrages public decency, for which no other punishment is expressly prescribed by this chapter, is guilty of a misdemeanor * * *.”
The acts of the defendant as designated and described by him were clearly wilful and wrongful in the language of section 43. It could he argued that, implicit in the defendant’s confession of wrongdoing, was a violation of section 1140 of the Penal Law as well as an attempt to commit assault in the second degree under subdivision 5 of section 242 of the Penal Law, if not indeed the commission of attempted robbery in the third degree under section 2128 of the Penal Law. On the other hand it may be argued that the confession did not include all of the elements necessary to charge the commission of those crimes. However, as we have seen, after consideration of the facts by the City Court Judge, the city attorney, the defendant, his father and clergyman, a decision was made by the City Court Judge that section 43 of the Penal Law had been violated by an act “ which openly outrages public decency * * As the return discloses it was only ‘ ‘ then that the arrest was formally made and entered upon the Police and Court records. * * * [B]efore the defendant was allowed to plead guilty he was duly informed of all his rights including his right to be represented by counsel, his right to have a trial, either by the Court or by a jury, at his election, the right to he released on bail and have the case adjourn[ed] until he obtained counsel, his right to apply to a Court of Record to have the matter transferred to County Court. He was also advised of the possible penalty involved and of the fact that a conviction after a plea of guilty amounts to the same thing as a conviction after trial.”
*38Thereupon the defendant pleaded guilty to “ the offense of Disorderly Conduct Sect. 43 of the Penal Law ”. The words “ Disorderly Conduct ” are surplusage to be disregarded in view of the record.
It is now urged upon us that the City Court of Corning had no jurisdiction of the subject matter because no proper information had been filed and that is the sole question — of jurisdiction — which is presented to us.
We shall assume that whether or not the City Court Judge of Corning sat as a Court of Special Sessions, an information was required. By statute, in the city of New York an information must be signed by the District Attorney. (Code Crim. Pro., § 742.) There is no such requirement for Steuben County. Inde'ed, as correctly conceded in appellant’s brief, “ There appears to be no explicit constitutional or statutory provision stating in so many words that there must be sworn, written information setting forth the charge against defendant in all cases of which the Special Sessions has, in the first instance exclusive jurisdiction.” Our court, however, has declared the common law as to informations so that defendants accused of crime may be properly protected. Such declaration, of course, is apart from and does not affect the general common law that jurisdiction in a proper case may be obtained and conferred by consent or waiver or by appearance and participation in proceedings before the court.
We have very recently in People v. Schultz (301 N. Y. 495, 497), in an appeal from Special Sessions in Orange County, where the same statutory rules are applicable as in the city of Corning, pointed out what an information should contain, after quoting with approval from People v. Zambounis (251 N. Y. 94, 96) which we repeat in part: “ "'The defendant should be informed of the nature of the charge against him and of the act constituting it, not only to enable him to prepare for trial, but also to prevent him from again being tried for the same offense. ’ ” It cannot be said that that was not scrupulously done here nor that the two, reasons given any longer exist. The defendant himself was permitted to depose to his own statement of the nature of the charge which should be made against him and of the act or acts constituting it and finally, after participation in conference and plea of guilt, to designate the Penal Law section violated. We had occasion to say substantially the same in *39People v. Belcher (302 N. Y. 529, 535, Fuld, J.) as in People v. Schultz (supra) when discussing an information serving the function of a pleading following a lawful arrest as here-. “ Since, then, the information was based upon requisite ‘ legal evidence ’, pointing the commission of the crime and defendant’s probable guilt * * * no further deposition was called for and the officer was not required to particularize the evidence on which he relied * *
In People v. Brous (296 N. Y. 1028), we had before us an information which stated legal conclusions only, without allegations of fact, and which was made by one who had not seen the defendant at the premises on the day of the claimed commission of a violation of section 986 of the Penal Law in the county of Nassau. There having been there, as here, a lawful arrest and no' objection made to the form of the information upon arraignment and before trial, we decided that the defendant had waived objection to it and that the court had jurisdiction both of the defendant and the subject matter. We affirmed the judgment of conviction.
But it is said that an information must be signed and sworn to and put in writing by someone other than the defendant himself ; that while a defendant would naturally know more about what he did than a policeman or lay witness, form must be observed for defendant’s protection and no affidavit detailing his acts by a prospective defendant alone may be ‘ ‘ termed ’ ’ an information so that he may confer jurisdiction of the subject matter upon the court though the defendant stand before it and confer jurisdiction of his person. It is true as said by the continental jurist, Jhering, as translated and approved by Sir Frederick Pollock (The Genius of the Common Law, p. 21): “ Form is the sworn foe of caprice, she is Freedom’s twin sister ” (see address of Chief Judge Cullen before Brooklyn Bar Association, January, 1913, upon his retirement from the Court of Appeals) but we have never so exalted form that in the act of so doing it has been necessary to put aside reason and substance. Where justice and reasonableness pointed the way we have not hesitated to treat a paper, which was of particular form, as that which it was in truth and substance, in determining even our constitutional jurisdiction and thus bringing ourselves to the merits of a situation. (Matter of Huxley, *40294 N. Y. 146, 148; Matter of Bunting, 288 N. Y. 388, 393.) Similarly we have held that it is not necessary for an indictment or an information to allege violation of a section of the Penal Law by section number and that it is not necessary to allege a violation of the Penal Law by a recital of the name of the crime since that was an irregularity which was waived by the defendant when he pleaded guilty. (People ex rel. Childs v. Knott, 187 App. Div. 604, 613, affd. 228 N. Y. 608; People v. Dwyer, 160 App. Div. 542, 547, affd. 215 N. Y. 46; People v. Adler, 174 App. Div. 301, 303; People ex rel. Kondrk v. Foster, 299 N. Y. 329; People ex rel. Carr v. Martin, 286 N. Y. 27, 32.) So here we treat the defendant’s affidavit as the information on this unusual record.
Finally, it should be said that it is urged upon us that in People v. Grogan (260 N. Y. 138, 142) and in People v. Zambounis (251 N. Y. 94, 96, supra) it was said that the information must state the crime charged against the accused and that here the crime with which the defendant was charged was not named. That statement in those two cases was common law as declared by us in cases where it was applicable. Both cases were ones in which it was possible to name the crimes constituting violations of the particular sections involved. Here, as we have seen from section 43 of the Penal Law as quoted (supra), that was not possible. The section had no appropriate heading or title. It was a catch-all section. The Legislature when it undertook in section 742 of the Code of Criminal Procedure to provide for the contents and form of an information in a Court of Special Sessions in the city of New York provided for just such a case. It provided that the name of the crime, if it had one, should be inserted in the information, but that if the crime had no general name that then there be inserted a brief description of it as given by statute. If that method was applicable when the form and contents of the information were provided for, it is even more apt when no provision at all has been made. It was done here (1) by the careful description of defendant’s acts as composed by him and then (2) by his participation in the selection of the Penal Law misdemeanor section which he had violated by such acts, and (3) his plea of guilty thereto. That was more than sufficient.
The judgment should be affirmed.